Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 08/15/2022, with respect to the previous 101 rejection of claim 17 have been fully considered and are persuasive.  The previous 101 rejection of claim 17  has been withdrawn. 

Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 08/15/2022, with respect to the previous rejection(s) of claim(s) 1-4, 6-8, and 11-17 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claims 5 and 9-10 under 35 USC 112. Please see below for further details.

Applicant's arguments filed 08/15/2022 regarding the prior art rejection of independent claims 1, 15, and 17 have been fully considered but they are not persuasive. 
Applicant argues that Kamata teaches the correction pulse is a waveform, not a constant. 
However, the examiner respectfully disagrees. The figures of Kamata disclose that the eddy correction gradient magnetic field pulse. As can be seen in Fig. 3 and 5 of Kamata, the eddy correction gradient magnetic field pulse is a rectangular pulse that has an intensity I. The intensity I does not change during the execution of the eddy correction gradient magnetic field pulse. Therefore, the intensity of the eddy correction gradient magnetic field pulse is constant. ¶0042 of Kamata, teaches that current is supplied to gradient to perform the gradient pulses. Since, the eddy current correction gradient magnetic field pulse has an intensity I (which does not change), a constant current will be output to execute the required intensity that is constant. Therefore, it is believed by the examiner that Kamata does in fact teach constant currents.
This is also confirmed by prior art Dewdney. Dewdney shows in Fig. 3 that plateaus of a gradient magnetic field have a constant current [Fig. 3, wherein the gradient pulse 50 is shown and the time derivative of the gradient pulse 52 is shown, and the current distributions 53 are also shown. During the plateau of gradient pulse 50, the time derivative 53 is constant (zero).]. This corresponds to the same teachings found in Kamata. Kamata shows the eddy correction gradient magnetic field pulse is a rectangular pulse (no ramp and a plateau) that has an intensity I [Fig. 3 and 5]. Therefore, the time derivative of the eddy correction gradient magnetic field pulse will also be constant.
	Therefore, the arguments are not considered persuasive.

Applicant's arguments filed 08/15/2022 regarding the prior art rejection of claim 2 have been fully considered but they are not persuasive. 
Applicant argues that Kamata stores coefficients and scaling factors (see Figure 8 and paragraphs 92-93), not values of amplitudes.
The examiner respectfully disagrees. Kamata does store values of the amplitudes of the magnetic fields induced by the eddy currents [¶0074, wherein the eddy correction gradient magnetic field is based on the average intensity, a median value of intensity or an integral value of intensity of the remanent magnetic field (field caused by eddy current). See also ¶0094-0099 and rest of reference.]. 
	Therefore, the arguments are not considered persuasive.

Applicant's arguments filed 08/15/2022 regarding the prior art rejection of claim 4 have been fully considered but they are not persuasive. 
Applicant argues that Kamata deals with eddy currents of more than a first spatial order (paragraphs 44 and 48-49). The parameters stored for eddy currents (see Figure 8) do not include the values of the spatial orders.
The examiner respectfully disagrees. Kamata teaches compensating eddy currents for zero and first spatial order eddy currents, not just more than a first spatial order [¶0048]. Further, Kamata teaches parameters stored for eddy currents include the values of the spatial orders [¶0044 and ¶0048, also teaches that parameters are stored depending on whether the eddy current has zero and first order or more than first order. Therefore, the values of the spatial orders are determined and stored for eddy current correction, because the parameters will be stored along with the value of the spatial order (zero, first, second spatial order).].
Therefore, the arguments are not considered persuasive.

Applicant's arguments filed 08/15/2022 regarding the prior art rejection of claim 7 have been fully considered but they are not persuasive. 
Applicant argues that Kamata performs scanning by slice based on a pulse sequence (paragraph 71) but does not use parameterization for a number of slices, a thickness, an orientation, a field of view, nor resolution.
The examiner respectfully disagrees. Kamata teaches parameterization for a number of slices, a thickness, an orientation, a field of view, or resolution [Fig. 4 and ¶0071, wherein the number of slices is known and used and since gradient magnetic field pulses for data acquisition and a predetermined purpose are applied respectively in each imaging sequence and an associated sequence, a remanent magnetic field due to an eddy current is generated at the start of a subsequent sequence. Therefore, parameterization of the sequences for measuring a number of slices is determined. ¶0106, wherein the FOV is used to determine the intensities of the remanent magnetic field. The FOV will depend on the parameters of pulse sequence (readout gradient and phase encoding gradient). See also ¶0094-0099 and rest of reference.].
Therefore, the arguments are not considered persuasive.

Applicant's arguments filed 08/15/2022 regarding the prior art rejection of claim 9 have been fully considered but they are not persuasive. 
Applicant argues Kamata models the decay (nonlinear attenuation) of the remanent field (see Fig. 3; and paragraphs 74), so finds a best for each point to provide the opposite polarity over the decay.
The examiner respectfully disagrees. Kamata also teaches using an average intensity of the remanent magnetic field to determine the intensity of the eddy correction gradient magnetic field pulse. Therefore, the best compensation is provided for the total points of the remnant magnetic field but will not be best for certain points when taken individually (for instance, the time point where intensity of remanent magnetic field is highest) [¶0071 and See Fig. 5. See also rest of reference].
Therefore, the arguments are not considered persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the terms “the amplitudes of the magnetic fields induced by eddy currents” in lines 1-2 of the claim lacks antecedent basis. It is not clear if “the amplitudes” (plural) are the same or different from “an amplitude” (singular) disclosed in claim 4. 

Regarding claim 9, the term “two or more of the points in time” in lines 1-2 is considered indefinite. It is not clear if “the points in time” refers back to the “multiple points in time” disclosed in claim 8.

Regarding claim 10, the limitation discloses “wherein a quality of measurements is calculated for each point in time in dependence of a degree of compensation at this point in time” is considered indefinite. This claim depends from claims 8 and 9. Claim 8 discloses, multiple points in time. Claim 9 discloses two or more of the points in time. It is unclear if claim 10’s “for each point in time” refers to the “multiple points in time” in claim 8 or the “two or more the points in time” in claim 9.
It is also not clear what is being referred to when “at this point in time” is disclosed in claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamata (US 2010/0148774).

Regarding claim 1, Kamata teaches a method for compensation of eddy current induced magnetic fields in a magnetic resonance imaging system, the method comprising: 
providing an MR-sequence comprising gradients [Fig. 4, 7-8; ¶0040-0044 wherein MR sequences are disclosed that include gradients. See also rest of reference.], 
providing a dataset comprising values to generate constant currents designed to compensate magnetic fields induced by eddy currents of the gradients of the MR-sequence, [¶0044; ¶0094-0099, wherein an intensity is determined for an eddy correction gradient magnetic field pulse. The intensity I can be seen in Fig. 3 and 5 and is a singular value. ¶0042, teaches that current is supplied to gradient to perform gradient pulses. Since, the eddy current correction gradient magnetic field pulse has an intensity I (which does not change), a constant current will be output. See also rest of reference.], 
defining at least one point in time within a time period of the MR-sequence on at least one gradient axis [¶0044, Fig. 4-5, wherein the time point is in relation to the fat-saturation pulse. See also rest of reference.],
calculating the constant currents for coils of the magnetic resonance imaging system based on the dataset, wherein the constant currents are designed to compensate magnetic fields induced by eddy currents of the gradients of the MR-sequence at the at least one defined point in time [Fig. 4-5 and ¶0044, ¶0071, and ¶0094-0099 wherein an intensity is determined for an eddy correction gradient magnetic field pulse. The intensity I can be seen in Fig. 3 and 5 and is a singular value. ¶0042, teaches that current is supplied to gradient to perform gradient pulses. Since, the eddy current correction gradient magnetic field pulse has an intensity I (which does not change), a constant current will be output. ¶0106, wherein “…the eddy correction gradient magnetic field pulse can be calculated with regard to the center position and the edge positions of a FOV (field of view) in a phase encode (PE) direction and/or a readout (RO) direction.” Therefore, the eddy correction gradient magnetic field pulses can be applied to all gradient coils. As stated above, this means constant currents will be applied to all gradient coils. ¶0064, wherein multiple eddy correction gradient magnetic field pulses may be applied as necessary so that a gradient magnetic field having an intended intensity (area) is formed. See also rest of reference.], 
applying the calculated constant currents on the coils prior or during the application of the MR-sequence or a section of the MR-sequence [See Fig. 4-5 and ¶0106, wherein the eddy correction gradient magnetic field pulses are applied. See also rest of reference.]. 

Regarding claim 2, Kamata further teaches wherein the dataset comprises values of amplitudes of the magnetic fields induced by the eddy currents of the gradients on at least one gradient axis [¶0074, wherein the eddy correction gradient magnetic field is based on the average intensity, a median value of intensity or an integral value of intensity of the remanent magnetic field (field caused by eddy current). See also ¶0094-0099 and rest of reference.], wherein the calculation of the constant currents comprises: 
calculating amplitudes of the magnetic fields induced by the eddy currents of the gradients of the MR-sequence, based on the dataset [¶0074, wherein the eddy correction gradient magnetic field is based on the average intensity, a median value of intensity or an integral value of intensity of the remanent magnetic field (field caused by eddy current). See also ¶0094-0099 and rest of reference.], and 
calculating the constant currents for the coils of the magnetic resonance imaging system [¶0074, wherein the eddy correction gradient magnetic field is based on the average intensity, a median value of intensity or an integral value of intensity of the remanent magnetic field (field caused by eddy current). ¶0064, wherein multiple eddy correction gradient magnetic field pulses may be applied as necessary so that a gradient magnetic field having an intended intensity (area) is formed. See also ¶0094-0099 and rest of reference.].

Regarding claim 3, Kamata further teaches wherein the dataset comprises a time constant [¶0094-0099. See also rest of reference.], and wherein calculating the constant currents comprises calculating each constant current applicable for one of the coils, wherein the constant currents are designed to compensate the calculated amplitudes of the 2magnetic fields induced by the eddy currents of the gradients of the MR-sequence at the at least one defined point in time [¶0094-0099. See also rest of reference.].

Regarding claim 4, Kamata further teaches wherein the dataset comprises values of spatial orders of an amplitude of the magnetic fields induced by the eddy currents of a number of spatially separated gradients on at least two gradient axes [Fig. 7 and ¶0079-0080. See also ¶0081-0099. ¶0044, also teaches that parameters are stored depending on whether the eddy current has zero and first order or more than first order. Therefore, the values of the spatial orders are determined for eddy current correction. See also rest of reference.].

Regarding claim 6, Kamata further teaches wherein one of the at least one point of time is selected from the group comprising the point of time of a fat saturation pulse, the point of time of a water saturation or excitation pulse and the point of time of a k- space center [Fig. 5, see fat saturation pulse and ¶0058. See also rest of reference.].

Regarding claim 7, Kamata further teaches wherein the calculation of the amplitudes of the magnetic fields induced by eddy currents comprises actual parametrization of a measurement protocol for a number of slices, a thickness of the slices, an orientation of the slices, the field of view, and/or the resolution [Fig. 4 and ¶0071, wherein the number of slices is known and used. ¶0106, wherein the FOV is used to determine the intensities of the remanent magnetic field. The FOV will depend on the parameters of pulse sequence (readout gradient and phase encoding gradient). See also ¶0094-0099 and rest of reference.].

Regarding claim 8, Kamata further teaches wherein the at least one point in time comprises multiple points in time, wherein the calculation of the constant currents for the coils is designed to compensate the magnetic fields at 3different ones of the multiple points in time,  wherein an average value for each constant current is chosen concerning the compensation at every chosen of the multiple points in time [Fig. 5 and ¶0074, wherein an average value of the eddy current is used to determine the current for the compensation pulse. Therefore, an average value of a constant current for the compensation pulse is determined. Further, if there is only one time point, then the average value is used regardless. See also rest of reference.].

Regarding claim 9, Kamata further teaches wherein two or more of the points in time are chosen and the constant currents for the coils are calculated such that for one point in time not a best compensation is chosen, but in total a best compensation for all points in time [¶0074, wherein the average value for the of the intensity of the eddy current field is used to determine the compensation. Therefore, the best compensation is provided for the total points of the remnant magnetic field but will not be best for certain points when taken individually (for instance, the time point where intensity of remanent magnetic field is highest). See Fig. 5 and rest of reference.].

Regarding claim 11, Kamata further teaches wherein after the application of the calculated constant currents on the coils, there is included a predefined stabilizing time until the MR-sequence is applied See Figs. 3, 6-7 wherein there is a delay between the eddy correction gradient magnetic field pulse and the MR imaging sequence. See also rest of reference.].

Regarding claim 12, Kamata further teaches wherein the at least one point in time comprises multiple points in time, wherein the MR-sequence comprises two or more sections, wherein different sections comprise different gradients and wherein different ones of the multiple points in time are chosen in different sections [Fig. 4, wherein different gradients and MR sequences are used to image different slices. There is a separate/different eddy correction gradient magnetic field pulse for each slice (i.e. a time point for each slice). See also rest of reference.], and wherein the calculation and application of the constant currents is done separately for respective gradients and the points in time of different sections of the MR-sequence [Fig. 4, wherein different gradients and MR sequences are used to image different slices. There is a separate/different eddy correction gradient magnetic field pulse for each slice (i.e. a time point for each slice). See also rest of reference.].

Regarding claim 15, the same reasons for rejection as claim 1 also apply to this claim. Claim 15 is merely the apparatus version of claim 1.

Regarding claim 16, Kamata further teaches further comprising: a magnetic resonance imaging system comprising the related coils [Fig. 1, see a static field magnet 21 for generating a static magnetic field, a shim coil 22 arranged inside the static field magnet 21 which is cylinder-shaped, a gradient coils 23 and RF coils 24. See also rest of reference.].

Regarding claim 17, the same reasons for rejection as claim 1 also apply to this claim. Claim 17 is merely the non-transitory computer-readable medium version of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Kamata, in view of Dewdney (US 2017/0131372).

Regarding claim 5, Kamata teaches the limitations of claim 4, which this claim depends from.
Kamata further teaches wherein the amplitudes of the magnetic fields induced by the eddy currents are calculated [¶0074, wherein the eddy correction gradient magnetic field is based on the average intensity, a median value of intensity or an integral value of intensity of the remanent magnetic field (field caused by eddy current). See also ¶0094-0099 and rest of reference.], based on the spatial orders of the amplitude of the magnetic fields induced by the eddy currents for spatial separated gradients on gradient axes [Fig. 7 and ¶0079-0080. See also ¶0081-0099. ¶0044, also teaches that parameters are stored depending on whether the eddy current has zero and first order or more than first order. Therefore, the values of the spatial orders are determined for eddy current correction. See also rest of reference.], wherein the coils comprise gradient coils, and wherein the constant currents for a number of the gradient coils are calculated based on the spatial orders of the amplitude of the magnetic fields induced by the eddy currents, for the spatial separated gradients on gradient axes, and wherein the calculated constant currents are applied to the gradient coils designed to compensate the respective spatial order [Fig. 7 and ¶0079-0080. See also ¶0081-0099. ¶0044, also teaches that parameters are stored depending on whether the eddy current has zero and first order or more than first order. Therefore, the values of the spatial orders are determined for eddy current correction. See also rest of reference.]. Kamata further teaches shim coils [¶0126].
	However, Kamata is silent in teaching wherein the coils comprise shim coils. 
	Dewdney, which is also in the field of MRI, teaches coils comprise shim coils [Abstract; ¶0018-0030] and wherein the amplitudes of the magnetic fields induced by the eddy currents are calculated, based on the spatial orders of the amplitude of the magnetic fields induced by the eddy currents for spatial separated gradients on gradient axes, wherein the coils comprise shim coils, and wherein the constant currents for a number of the shim coils are calculated based on the spatial orders of the amplitude of the magnetic fields induced by the eddy currents, for the spatial separated gradients on gradient axes, and wherein the calculated constant currents are applied to the shim coils designed to compensate the respective spatial order [Abstract; ¶0018-0030].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kamata and Dewdney because both Kamata and Dewdney are in the field of MRI and correcting for eddy current fields and because Dewdney teaches that it is known in the art to use shim coils to correct eddy current fields [Dewdney - Abstract; ¶0018-0030] and because Kamata teaches the MRI includes shim coils [Kamata - ¶0126]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Kamata, in view of Hsiao (US 2014/0112564).

Regarding claim 10, Kamata teaches the limitations of claim 9, which this claim depends from.
Kamata further teaches after that the compensation is designed such that an average or weighted average of the constant currents is applied so that the quality of measurements for each point in time meets at the average value [¶0074, wherein the average value for the of the intensity of the eddy current field is used to determine the compensation. Therefore, the quality of compensation will be an average quality. See Fig. 5 and rest of reference.].
However, Kamata is silent in teaching wherein a quality of measurements is calculated for each point in time in dependence of a degree of compensation at this point in time.
Hsiao, which is also in the field of MRI, teaches wherein a quality of measurements is calculated for each point in time in dependence of a degree of compensation at this point in time [¶0041, wherein variance is determined for each time point, regarding the compensation. See also rest of reference.] and after that the compensation is designed such that an average or weighted average is applied so that the quality of measurements for each point in time meets at the average value [¶0041. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kamata and Hsiao because both are in the field of eddy current compensation and because Hsiao teaches it is known to use average values for compensating for eddy currents so all time points are compensated [Hsiao - ¶0041. See also rest of reference.]. 

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Kamata, in view of Ma (EP 1 004 892 A1).

Regarding claim 13, Kamata teaches the limitations of claim 1, which this claim depends from.
	Kamata further teaches wherein the method is repeated for two or more MR-sequences or sections of an MR-sequence [See Figs. 4, 6, and 8-9 wherein similar MR sequences are applied. See also rest of reference.], wherein values of the calculated constant currents for the two or more MR-sequences or sections are stored and the stored values are applied in the case the respective MR-sequence or section is applied again [¶0044-0056; ¶0085-0093; ¶0134. See also Figs. 8-9 and rest of reference.]. Kamata further teaches constant currents [¶0044; ¶0094-0099, wherein an intensity is determined for an eddy correction gradient magnetic field pulse. The intensity I can be seen in Fig. 3 and 5 and is a singular value. ¶0042, teaches that current is supplied to gradient to perform gradient pulses. Since, the eddy current correction gradient magnetic field pulse has an intensity I (which does not change), a constant current will be output. See also rest of reference.].
	However, Kamata is silent in teaching without again calculating the currents.
	Ma, which is also in the field of MRI, teaches without again calculating the currents [Abstract; ¶0011; ¶0021; ¶0035-0038; ¶0041-0043. See also Fig. 2 and rest of reference.] and wherein values of the calculated currents for the two or more MR-sequences or sections are stored and the stored values are applied without again calculating the currents [Abstract; ¶0011; ¶0021; ¶0035-0038; ¶0041-0043. See also Fig. 2 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Kamata and Ma because both Kamata and Ma are in the field of compensating gradient waveforms and because Ma teaches it is known to store correction values in a look-up table [Ma - Abstract; ¶0011; ¶0021; ¶0035-0038; ¶0041-0043. See also Fig. 2 and rest of reference.], which will save computation time, and because Kamata similar teaches storing compensation variables in a storage unit [Kamata - ¶0044-0056; ¶0085-0093; ¶0134. See also Figs. 8-9 and rest of reference.]. Further, Ma also teaches compensating eddy currents [Ma - ¶0045], which is also a goal of Kamata.

Regarding claim 14, Kamata and Ma teach the limitations of claim 13, which this claim depends from.
	Kamata further teaches wherein between two different ones of the MR-sequences or sections of the MR-sequence, a pause or dummy measurements is applied: at a time of changing the constant current for the coils [See Figs. 3-4, 6 wherein pauses are disclosed. See also rest of reference.], and/or  4at a time of changing the acquisition of lesser important parts of the image dataset are performed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896